Citation Nr: 0324484	
Decision Date: 09/19/03    Archive Date: 09/30/03

DOCKET NO.  99-00 250	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for staphylococcus 
epidermidis and Gaffkya species.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969 and from May to November 1975.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In a May 2000 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
light staph epidermidis and light Gaffkya species.  The 
veteran appealed the denial of this claim to the United 
States Court of Appeal for Veterans Claims (Court).  In a 
February 2001 order, the Court vacated and remanded the 
Board's decision for further development.  


REMAND

During his March 2003 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that he had applied to Social Security Administration (SSA) 
for disability benefits.  These SSA records should be 
obtained and incorporated into the claims files.  See 
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(3) 
(2002).  He also testified that he had undergone treatment 
for his alleged disability in 1969 at the Forsyth Memorial 
Hospital in Winston-Salem, North Carolina and that tests had 
been conducted at the infectious disease clinic at Baptist 
Hospital in Winston, Salem.  Finally, the veteran testified 
that he was scheduled to be seen at Kimel Park VA Medical 
Center in April 2003 for further testing.  These potentially 
relevant records are not currently of record and should be 
obtained.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(3).  

Accordingly, this case is remanded for the following actions:

1.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any 
information (medical or lay evidence), 
not previously provided to the Secretary 
is necessary to substantiate the 
veteran's claim.  The letter should also 
specifically inform the veteran of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on his 
behalf.

2.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center, Kimel Park, North 
Carolina, dated from April 2003 to the 
present.

3.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all private health care 
providers who may possess additional 
records pertinent to his claim of 
entitlement to service connection for an 
ankle disorder.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
identified treatment records which yet to 
be secured.  Treatment records should 
specifically be obtained from Forsyth 
Memorial Hospital, in Winston-Salem, 
North Carolina from 1969; and Baptist 
Hospital, also in Winston-Salem, North 
Carolina.

4.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the appellant must be 
informed in writing.

5.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine whether he has staphylococcus 
epidermidis and Gaffkya species, and if 
so, the nature, extent, etiology and 
manifestations of any condition found to 
be present.  In conjunction with 
scheduling VA examination, the veteran 
should be notified of the dictates of 
38 C.F.R. §3.655 (that failure to report 
to any scheduled examination, without 
good cause, may well result in a denial 
of the claim).  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


